FILED
                             NOT FOR PUBLICATION                             JAN 02 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



WILLIE D. RANDLE,                                No. 11-16018

               Plaintiff - Appellant,            D.C. No. 1:08-cv-00845-JAT

  v.
                                                 MEMORANDUM *
L. V. FRANKLIN, Correctional Officer; et
al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Eastern District of California
                    James A. Teilborg, District Judge, Presiding

                           Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       California state prisoner Willie D. Randle appeals pro se from the district

court’s judgment following a jury trial and its order denying his motion for a new

trial in his 42 U.S.C. § 1983 action alleging excessive force. We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review for an abuse of discretion a district court’s

denial of a motion for a new trial, Molski v. M.J. Cable, Inc., 481 F.3d 724, 728

(9th Cir. 2007), and we affirm.

      The district court did not abuse its discretion in denying Randle’s motion for

a new trial because substantial evidence supports the jury’s verdict. See Johnson v.

Paradise Valley Unified Sch. Dist., 251 F.3d 1222, 1227 (9th Cir. 2001)

(“Substantial evidence is evidence adequate to support the jury’s conclusion, even

if it is also possible to draw a contrary conclusion from the same evidence.”); see

also id. (when the jury is presented with conflicting testimony, we “must disregard

evidence favorable to [plaintiff] that the jury is not required to believe” (citation

and internal quotation marks omitted)).

      The district court did not abuse its discretion when it denied Randle’s

request to question or disqualify a juror for alleged bias because Randle did not

challenge the juror for cause or adduce sufficient evidence that this juror exhibited

bias during the trial. See Image Tech Servs., Inc. v. Eastman Kodak Co., 125 F.3d

1195, 1220-21 (9th Cir. 1997) (explaining the trial court’s broad discretion in

dealing with matters of juror bias). Randle also failed to show how the jury

selection process denied him a fair and impartial jury. See Mu’Min v. Virginia,




                                            2                                     11-16018
500 U.S. 415, 423-24 (1991) (explaining the trial court’s broad discretion in

conducting voir dire).

      The district court did not abuse its discretion in declining to reopen

discovery or compel defendants to produce copies of documents. See Hallett v.

Morgan, 296 F.3d 732, 751 (9th Cir. 2002) (noting the trial court’s broad

discretion in discovery matters).

      AFFIRMED.




                                          3                                     11-16018